FILED
                                                                                              6/24/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                     Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


BRANDON MICHAEL JACOBS,                       )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 20-1600 (UNA)
                                              )
                                              )
UNITED STATES SUPREME COURT                   )
Classified Information Database,              )
                                              )
                Defendant.                    )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The application will be granted, and the case

will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss a

complaint upon determining that it, among other enumerated grounds, is frivolous.

       Plaintiff, a District of Columbia resident, has sued “to deploy the United States

Centipede. The slots are to be sent into the United States Supreme Court classified information

database, for assistance from, Centipede.” Compl. at 1. According to plaintiff, “[t]he filing fee

for this case will be paid by, Centipede, after the slots are sent for in Centipede.” Id. Allegedly,

plaintiff has “people committing Attempted Suspension Murder that is on me, Brandon Michael

Jacobs. These Suspensions are Selfacceptance Suspensions from the Government and include

judicial orders for physical execution if not honored, which means Brandon is required to live at

Foggy Bottom, in the District of Columbia or be physically executed[.]” Id. The pleading

continues in this incomprehensible manner.

                                                  1
       Complaints premised on fantastic or delusional scenarios or supported wholly by

allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as

frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25,

33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.

1994) (a court may dismiss claims that are “essentially fictitious”-- for example, where they

suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or

mind”) (citations and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305,

1307-08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events

and circumstances of a wholly fanciful kind.”). The instant complaint satisfies this standard and

offers no hint of a cure. So, this case will be dismissed with prejudice. A separate order

accompanies this Memorandum Opinion.



                                              SIGNED:  EMMET G. SULLIVAN
                                              UNITED STATES DISTRICT JUDGE
DATE: June 24, 2020




                                                  2